Title: From George Washington to William Fitzhugh, 8–18 June 1778
From: Washington, George
To: Fitzhugh, William


                    
                        Dear Sir,
                        Camp near Valley-forge June 8th[–18] 1778.
                    
                    Your favor of the 8th past came duly to hand & the Letter inclosed in it for your Son safely delivered. I have given him a Cornacy in Baylors Regiment of light Dragoons, with which he seems to be pleased, and I have not a doubt will do honor to himself & the Corps, as he is spirited & possesses a fund of good sense, and good humour which  cannot fail of rendering him agreeable to the Regiment he is going into; the Officers in which being all Gentlemen. He had hopes of providing such necessaries as he wanted, at Wilmington; but his success in the attempt I have not heard.
                    We have been in daily expectation of an evacuation of the City of Phila. why it has not taken place before this, as the Baggage—Stores—& every thing else belonging to the Enemy is on board Transports I cannot undertake to say unless the arrival of the long talked of Commissioners has been the cause. these Gentlemen have at length appeared in the characters of Lord Carlisle, Govr Johnston & Mr Willm Eden.
                    June 18th I had wrote thus far, and in my hurry of business laying the Letter aside forgot it, till this days post reminded me of it. The enemy evacuated the City of Phila. this Morning they have proceeded from the Ferry at the Town towards Haddenfield in the Jerseys distant ten or twelve Miles but whether they will cross through the Jerseys to Amboy or File off to the Right & meet their Shipping near Newcastle in the Delaware remains to be discovered—Six Brigades of our Troops have already Marched for the Jersey and the whole Army will be in motion at five Oclock in the Morning.
                    My hurry will only allow me time to add my Compliments to Mrs Fitzhugh & to assure you that I am with great truth and sincerity Dr Sir Yr Most Obt & Affe Ser.
                    
                        Go: Washington
                    
                    
                        P.S. Yr Son was very well an hour ago.
                    
                